Citation Nr: 0734146	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  99-16 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for arthritis of the hips.

(The following issues are addressed in separate Board 
decisions:  entitlement to service connection for pinched 
nerves, to include radiculopathy; increased initial ratings 
for degenerative changes of the lumbar spine; the timeliness 
of a substantive appeal received in May 2006; entitlement to 
a total disability rating for individual unemployability 
(TDIU); and attorney fees from past-due benefits).


REPRESENTATION

The veteran represented by:  Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1980 to February 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  
In November 2000, the Board remanded the claim for additional 
development.  In April 2003, the Board denied service 
connection for arthritis of the hips and the veteran appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In a December 2003 Order, the Court remanded the claim for 
readjudication pursuant to Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (holding that the Board could not consider pertinent 
evidence in the initial instance unless the veteran waived 
his or her right of initial consideration by the RO).  In 
June 2004, the Board remanded the claim for additional 
development.


FINDING OF FACT

The veteran does not currently have arthritis of the hips.  



CONCLUSION OF LAW

The veteran does not currently have arthritis of the hips 
that is a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has held that the VCAA applies "generally to all 
five elements of a claim for service connection":  (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

VCAA notice letters were sent to the veteran in February 
2001, August 2005, and March 2007.  The letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The August 
2005 and March 2007 letters also specifically requested that 
he submit any evidence in his possession pertaining to his 
claim.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.  The March 2007 
letter also provided notice on the effective date and 
disability rating elements.  

Content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 
Vet. App. at 120.  In this case, notice with was provided 
after the initial denial.  The timing deficiency was cured, 
however, by readjudication of the claim in an April 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In developing his claim, VA obtained the veteran's service 
medical records (SMRs), records from the Social Security 
Administration (SSA), and VA treatment records.  Private 
medical records were also obtained from his chiropractor 
(M.C.), Dr. Sterling, Dr. Roberts, and the Community 
Rehabilitation Center.  In addition, VA examinations and 
opinions were provided in September and November 2002, August 
and November 2003, September and December 2004, March and 
November 2005, and November 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained for this claim.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.


Legal Analysis

The veteran's SMRs indicate the veteran was involved in a 
motor vehicle accident in June 1980.  He was admitted to 
Kodiak Island Hospital complaining of right hip pain.  An X-
ray revealed a fracture of the pubic ramus.  He spent 2 days 
in the hospital and the pain gradually resolved.  He was 
released in satisfactory, ambulatory condition on crutches.  
He spent 2 more days in the U.S. Coast Guard hospital before 
he was sent home on limited duty.  Follow-up records note he 
was doing well, but has some soreness on extension.  An X-ray 
revealed healing fracture of the right pelvic ramus and he 
was released to light duty.  

Post-service, a May 1987 record from Dr. Sterling indicates 
the veteran reported no residuals from the in-service motor 
vehicle accident except for an occasional twinge of pain in 
the posterolateral hip.  He reported he was doing well until 
a May 1987 motor vehicle accident, after which he began 
experiencing constant soreness.  In July 1988, while working 
in excavation, he was involved in a cave-in and his lower 
extremities were buried underneath gravel.  The reports of 
May1994 X-rays from Dr. Sterling indicate X-rays of the 
veteran's hips and pelvis were normal without evidence of the 
previous fracture.

A July 2003 letter from the veteran's chiropractor indicates 
a diagnosis of soft tissue damage (fibrosis) with limitation 
of motion of the hip region.  

The report of an August 2003 VA examination and addendum 
indicates X-rays of the veteran's hips were negative.  The 
report of a February 2005 bone scan indicates no localized 
abnormality within the axial skeleton.  The results were a 
normal bone scan with no localized abnormality to account for 
pain in the axial skeleton or hips.  

The report of the November 2005 VA examination indicates that 
X-rays of the bilateral hips were negative, revealing no 
fracture dislocation, or ischemic necrosis.  There was no 
sacroiliitis or diastasis and the pelvis was intact.  The 
examiner believed the severe pain reported by the veteran was 
likely myofascial pain.  

The report of the November 2006 VA examination indicates 
there were insufficient findings for a diagnosis of 
myofascial pain syndrome.  Fibromyalgia pinpoint pain test 
was negative and there were no complaints or evidence of pain 
over the hips during palpation.  The examiner found no 
clinical evidence of soft tissue injury to the pelvis.  The 
examiner stated that no diagnoses were possible.  

Service connection for soft tissue injuries of each hip was 
granted in a November 2004 rating decision.  The evidence 
shows, however, that he does not have arthritis of the hips.  
The X-rays and the February 2005 bone scan showed no signs of 
degenerative changes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007) (requiring X-ray evidence of arthritis).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

A lay person is competent to report manifestations of an 
observable disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303 (2007).  
The veteran's competent complaints of symptoms in the hips 
have been considered.  Medical expertise is, however, 
required to analyze diagnostic studies and determine whether 
they show arthritis.  As such, competent medical evidence is 
needed to show that there is current arthritis.  Because 
there is no such evidence of arthritis of the hips, service 
connection must be denied.  Since the preponderance of the 
evidence is unfavorable, there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for arthritis of the hips 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


